Callahan, J.,
dissenting. I respectfully dissent from the majority opinion. I do not believe that the broadcast of radio waves into public airspace constitutes a “wire communication” under General Statutes § 54-41a (1).
I agree with the majority that in attempting to discover the intent of the legislature “ ‘we look to the words of the statute itself, to the legislative history and circumstances surrounding its enactment, to the legislative policy it was designed to implement, and to its relationship to existing legislation. . . ” Lauer v. Zoning Commission, 220 Conn. 455, 460, 600 A.2d 310 (1991). I do not detect from any of those factors, however, that the 1971 legislature intended, when it enacted the wiretap statutes, that the radio wave segment of cordless telephone communications would constitute wire communications.
I disagree with the majority that the portion of § 54-41a (1) that states that “any communication made in whole or in part through the use of facilities for the transmission of communications” determines that the wiretap statutes cover all communications that, at some point, are carried over telephone lines. See State v. Delaurier, 488 A.2d 688, 693 (R.I. 1985). I believe that the majority imposes a strained and overly broad reading on the definition of “wire communication” that ignores critical limitations in its scope. By disregarding those limitations the majority has come to a conclusion contrary to the majority of jurisdictions nationwide. Most of the courts that have considered the issue of cordless telephone communications have held that such communications, prior to entering the facilities of a common carrier, are not wire communications. See, e.g., Tyler v. Berodt, 877 F.2d 705 (8th *625Cir. 1989), cert. denied, 493 U.S. 1022, 110 S. Ct. 723, 107 L. Ed. 2d 743 (1990); State v. Howard, 235 Kan. 236, 679 P.2d 197 (1984); State v. Delaurier, supra; State v. Smith, 149 Wis. 2d 89, 438 N.W.2d 571 (1989).
In order to arrive at the result that it does, the majority neutralizes the phrase in the definition of “wire communication” that indicates that the wiretap statutes are to apply only to “facilities for the transmission of communications by the aid of telephone or telegraph between the point of origin and the point of reception furnished or operated by any person engaged as a common carrier in providing or operating such facilities.” General Statutes § 54-41a (1). I believe that phrase manifests a legislative intent that the protection afforded telephonic communications exists only within the parameters of communications systems furnished or operated by a common carrier.
In downplaying the importance of the limiting language in the definition, the majority has contravened an elementary canon of statutory construction that requires that “no part of a legislative enactment is to be treated as insignificant or unnecessary, and there is a presumption of purpose behind every sentence, clause or phrase . . . .” (Internal quotation marks omitted.) State v. Delossantos, 211 Conn. 258, 274, 559 A.2d 164, cert. denied, 493 U.S. 86, 110 S. Ct. 188, 107 L. Ed. 2d 142 (1989); State v. Grant, 176 Conn. 17, 20, 404 A.2d 873 (1978). The majority has, consequently, misconstrued the intent of the legislature and has applied the wiretap statutes to radio waves in the public airspace. I find it hard to imagine that the statutes regulating wiretaps were ever intended to have any such application. See State v. Smith, supra, 102-103. The majority has, I believe, with the best of intentions, expanded the definition of “wire communication” to bring about what it perceives to be a desirable end.
*626The 1991 legislature, however, when faced with the very question raised by this case, defeated a bill expressly calculated to bring the wireless, radio wave segment of communications via cordless telephone under the protective wing of the wiretap statutes.1 It seems a bit incongruous that the 1991 legislature, which undoubtedly had knowledge of and information available concerning cordless telephone technology, rejected an opportunity to include cordless communications within the protection of the wiretap statutes while the 1971 legislature, which would have had little or no knowledge of such technology, intended that the radio wave component of such communications be protected. I believe that the majority, in the guise of statutory *627interpretation, has legislated on a matter of public policy. That is not the function of this court.
I respectfully dissent.

 Representative William Wollenberg, in addressing this proposed legislation on the floor of the House of Representatives in the 1991 legislative session, stated, inter alia: “Ladies and gentlemen of this Chamber, if we want law and order in our streets, let’s start some place. If the criminals want privacy, they have plenty of privacy. This isn’t a bill to protect the homeowner from walking around with a cordless phone and talking to his neighbor or son and daughter. This bill protects criminals and they don’t need—we don’t need the wiretap law in effect for cordless and cellular phones.
“If they’re dumb enough to use a cordless and cellular phone, they ought to be caught because all they have to do is go in their house and use their regular telephone and then if the police listen without the warrant and without the wiretapping authority, then it’s thrown out. It’s no good. We’re going too far to protect the criminal rights in doing these kinds of things. We’re doing it under the guise of protecting the individual in his home and that privacy.
* ** *
“Come on, folks. We’ve tied the police’s hands so much now that we’re suffering, each and everyone of us is suffering. We ought to stop it and we can start in this session by stopping it right now and voting to defeat this bill. There’s no need for it, only to protect one or two drug dealers who are dumb enough to use these things if they want to make a sale or something and that’s the long and the short of it.
“We should defeat this bill. If it gives the police just a very small, a very small leg up on this criminal element and the drug peddlers, then let’s do that, folks, let’s do something here today to help that. Thank you.” 34 H.R. Proc., Pt. 6, 1991 Sess., pp. 2095-97.